Name: 84/16/EEC: Commission Decision of 16 January 1984 terminating the anti-dumping proceeding concerning imports of exterior panel doors originating in Taiwan
 Type: Decision
 Subject Matter: wood industry;  competition;  Asia and Oceania
 Date Published: 1984-01-19

 Avis juridique important|31984D001684/16/EEC: Commission Decision of 16 January 1984 terminating the anti-dumping proceeding concerning imports of exterior panel doors originating in Taiwan Official Journal L 016 , 19/01/1984 P. 0042 - 0043*****COMMISSION DECISION of 16 January 1984 terminating the anti-dumping proceeding concerning imports of exterior panel doors originating in Taiwan (84/16/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3017/79 of 20 December 1979 on protection against dumped or subsidized imports from countries not members of the European Economic Community (1), as amended by Regulation (EEC) No 1580/82 (2), and in particular Article 9 thereof, After consultations within the Advisory Committee as provided for by that Regulation, Whereas: A. Procedure (1) In March 1983, the Commission received a complaint lodged by the Federation EuropÃ ©enne des Syndicats de Fabricants de Menuiserie de BÃ ¢timent on behalf of producers representing all Community production of exterior panel doors. The complaint contained evidence of dumping and of material injury resulting therefrom, which was considered sufficient to justify initiating a proceeding. The Commission accordingly announced, by a notice published in the Official Journal of the European Communities (3), the initiation of an anti-dumping proceeding concerning imports into the Community of exterior panel doors falling within subheading ex 44.23 B II of the Common Customs Tariff (NIMEXE code 44.23-ex 51), originating in Taiwan, and commenced an investigation. (2) The Commission officially so advised the exporters and importers known to be concerned and the complainant, and gave the parties directly concerned the opportunity to make known their views in writing and to request a hearing. Most parties made known their views in writing and those requesting a hearing were heard. (3) The Taiwanese exporters offered to accept an immediate verification at their premises of all information which the Commission deemed to be necessary for the purposes of a preliminary determination. The Commission therefore carried out such a verification at the premises of four of the principal exporters, viz. - Green River Wood & Lumber Manufacturing Ltd, Ping Tung, - Hua Lome Lumber & Wood Ltd, Kaohsiung, - I Foon Enterprise Co. Ltd, Toufen, - Hao Mei Woodworks Corporation, Kaohsiung. (4) The investigation of dumping covered the period 1 June 1982 to 31 May 1983. B. Normal value (5) The preliminary investigation to determine whether the dumping existed in respect of imports from Taiwan showed that there were no sales of the like product in the ordinary course of trade on the domestic market of Taiwan; the normal value was therefore determined on the basis of the constructed value. (6) The constructed value was computed by taking each company's total cost of materials and manufacture, including overheads, and adding a profit margin of 5 % considered to be reasonable in the light of the companies' performance during a recent representative period. C. Export prices (7) Export prices were determined on the basis of the prices actually paid or payable for the products originating in Taiwan sold for export to the Community. D. Comparison (8) In order to determine whether the goods originating in Taiwan were being dumped, the normal values as defined above were compared transaction by transaction either at the ex-factory or fob stage with the export price to the Community at the same stage, over the period of the investigation. (9) No claim was made for differences affecting price comparability. E. Dumping margin (10) The preliminary determination of the facts shows that, in all cases, the export prices exceeded the normal value and that, consequently, dumping of exterior panel doors originating in Taiwan did not exist. F. Termination of proceeding (11) The Commission considers that, in the absence of dumping, protective measures are inappropriate and that the anti-dumping proceeding concerning imports of exterior panel doors originating in Taiwan should be terminated. No objection to this course of action was voiced in the Advisory Committee, HAS DECIDED AS FOLLOWS: Sole Article The anti-dumping proceeding concerning imports of exterior panel doors originating in Taiwan is hereby terminated. Done at Brussels, 16 January 1984. For the Commission Wilhelm HAFERKAMP Vice-President (1) OJ No L 339, 31. 12. 1979, p. 1. (2) OJ No L 178, 22. 6. 1982, p. 9. (3) OJ No C 152, 10. 6. 1983, p. 7.